UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7728


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL JACOBS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00364-D-1)


Submitted: April 27, 2021                                          Decided: May 5, 2021


Before AGEE, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Jacobs, Appellant Pro Se. Joshua L. Rogers, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this motion for compassionate release brought by Michael Jacobs, the district

court entered an order denying the motion without prejudice for failure to exhaust

administrative remedies. Jacobs noted his appeal from the order dismissing his motion

without prejudice and, on appeal, sought consideration of his motion on the merits.

However, subsequently, the district court granted Jacobs reconsideration, assumed that

administrative remedies were exhausted, and denied the motion on the merits.       Because

Jacobs has already received the relief he seeks on appeal, this appeal is now moot. See

Incumaa v. Ozmint, 507 F. 3d 281, 286 (4th Cir. 2007) (setting forth principles of appellate

mootness). Accordingly, we dismiss the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2